

EXHIBIT 10.35


DOLLAR TREE, INC.
2013 DIRECTOR DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective December 31, 2016)
1.
PLAN ADMINISTRATION AND ELIGIBILITY.

1.1    PURPOSE. The purpose of the Dollar Tree, Inc. (the “Company”) 2013
Director Deferred Compensation Plan (the “Plan”) is to advance the interests of
the Company and its shareholders by attracting and retaining the highest quality
of experienced persons as members of the Company’s Board of Directors (the
“Board” and each member, a “Director”) and to further align the interests of the
Directors with the interests of the Company’s shareholders.
1.2    ELIGIBILITY. Each Director is eligible to participate in the Plan (an
“Eligible Director”).
1.3    ADMINISTRATION. The Plan shall be administered, construed and interpreted
by the Board of the Company. Pursuant to such authorization, the Board shall
have the responsibility for carrying out the terms of the Plan, including but
not limited to the determination of the amount and form of payment of the annual
retainer and any additional fees payable by the Company to an Eligible Director
for his or her services as a Director (the “Fees,” which shall not include
reimbursements or other payments not for services rendered) and any equity
compensation granted to a Director (“the “Equity Awards”) pursuant to the Dollar
Tree, Inc. Omnibus Incentive Plan (the “OIP”). To the extent permitted under the
securities laws applicable to compensation plans including, without limitation,
the requirements of Section 16(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or under the Internal Revenue Code of 1986, as
amended (the “Code”), a committee of the Board, or a subcommittee of any
committee, may exercise the discretion granted to the Board under the Plan,
provided that the composition of such committee or subcommittee shall satisfy
the requirements of Rule 16b-3 under the Exchange Act, or any successor rule or
regulation. The Board may also designate a plan administrator to manage the
record keeping and other routine administrative duties under the Plan.
2.
STOCK SUBJECT TO THE PLAN.

2.1    NUMBER OF SHARES. The maximum number of shares of the Company’s $0.01 par
value Common Stock (“Common Stock” or “Shares”) which may be issued pursuant to
this Plan shall be 750,000 Shares, subject to adjustment as provided in Section
5.4. Such amount does not include (a) Shares issuable upon exercise of stock
options which may be granted pursuant to Section 4, which are subject to the
limits contained in the respective plans under which such options are granted or
(b) Shares issuable pursuant to an Equity Award that are deferred pursuant
Section 3, which are subject to the applicable limitations under the OIP.




96

--------------------------------------------------------------------------------




2.2    SHARE ISSUANCE. To satisfy the requirements of Section 3, the Company may
issue new Shares or reissue Shares previously repurchased by or on behalf of the
Company.
2.3    GENERAL RESTRICTIONS. Delivery of Shares under Section 3 of the Plan
shall be subject to the following:
(a)    Notwithstanding any other provision of the Plan, the Company shall have
no liability to deliver any Shares under the Plan or make any other distribution
of benefits under the Plan unless such delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any stock exchange
or similar entity.
(b)    To the extent that the Plan provides for issuance of stock certificates
to reflect the issuance of Shares, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.
2.4    TAX WITHHOLDING. The Board may condition the delivery of any shares or
other benefits under the Plan on satisfaction of any applicable withholding
obligations. The Board, in its discretion, and subject to such requirements as
the Board may impose prior to the occurrence of such withholding, may permit
such withholding obligations to be satisfied through cash payment by the
participating Eligible Director (the “Participant”), through the surrender of
Shares which the Participant already owns, or through the surrender of Shares to
which the participant is otherwise entitled under the Plan;
3.
DEFERRED COMPENSATION.

3.1    DEFERRAL OF FEES.    Any Eligible Director may elect to defer in either
cash or Shares all or a portion of the Fees earned during any calendar year by
delivering a deferral election to the Company not later than (a) December 31 of
the calendar year immediately preceding the calendar year to which the deferral
election relates, or (b) with respect to the calendar year in which an
individual first becomes an Eligible Director the date stated in a deferral
election form provided by the Company, which date shall be no later than thirty
days after the date such individual becomes an Eligible Director; provide that
an election made under Section 3.1(b) of the Plan shall not apply to any Fees
earned prior to the date such election becomes irrevocable. The election form
shall specify the amount or portion of the Fees to be deferred; whether and to
what extent such Fees are to be deferred in cash or in Shares; the manner of
payment with respect to such deferred amounts; the date on which the deferred
amounts shall be paid; and whether the deferred amount shall be paid in a lump
sum or in installment payments. Such election shall remain in force for such
calendar year and for each calendar year thereafter until changed or revoked by
the Director by written notice to the Company not later than December 31
immediately preceding the calendar year to which such change or revocation
relates. A deferral election made under this Section 3.1 may not be changed or
revoked after the dates set forth in Section 3.1(a) or (b) above.
3.2    DEFERRAL OF EQUITY AWARDS. Any Eligible Director may elect to defer all
or a portion of an Equity Award earned during any calendar year by delivering a
deferral election to the Company not later than (a) December 31 of the calendar
year immediately preceding the




97

--------------------------------------------------------------------------------




calendar year to which the deferral election relates; or (b) with respect to the
calendar year in which an individual first becomes an Eligible Director, the
date stated in a deferral election form provided by the Company, which date
shall be no later than thirty days after the date such individual becomes an
Eligible Director; provide that an election made under this Section 3.2(b) of
the Plan shall not apply to any Equity Award earned prior to the date such
election becomes irrevocable. The election form shall specify the amount or
portion of the Equity Award to be deferred; the date on which the deferred
Shares shall be issued to the Eligible Director; and whether the deferred Shares
shall be issued in a lump sum or in installments. Such election shall remain in
force for such calendar year and for each calendar year thereafter until changed
or revoked by the Eligible Director by written notice to the Company not later
than December 31 immediately preceding the calendar year to which such change or
revocation relates. A deferral election made under this Section 3.2 may not be
changed or revoked after the dates set forth in Section 3.2(a) or (b) above.
3.3    ACCOUNTS; INTEREST AND DIVIDEND CREDITS. On the first day of each
calendar quarter (the “Credit Date”), an Eligible Director who elects to defer
his or her Fees shall receive a credit to his or her deferred compensation
accounts (the “Deferred Compensation Accounts”) under the Plan as hereinafter
provided. Any portion of a Participant’s Fees which are deferred in cash shall
be credited to the Participant’s cash deferral account (a “Cash Deferral
Account”). The amount of the credit shall equal the amount of Fees deferred in
cash by the Participant during the immediately preceding calendar quarter. Any
portion of a Participant’s Fees which are deferred in Shares shall be credited
to the Participant’s deferred stock account (a “Deferred Stock Account”). The
amount of the credit to such Deferred Stock Account shall be the number of
Shares (rounded to the nearest one hundredth of a Share) determined by dividing
the amount of the Participant’s Fees deferred in Shares during the immediately
preceding quarter by the closing price of a Share as reported on the principal
stock exchange where the Common Stock is listed on the Credit Date, or if there
is no trading on such exchange on the Credit Date, on the immediately preceding
trading day. On the first day of each calendar quarter, an amount shall be
credited to each Participant’s Cash Deferral Account equal to the Interest Rate
(as hereinafter defined) on the balance credited to the Cash Deferral Account
during the immediately preceding calendar quarter. Interest shall accrue on the
balance of each Participant’s Cash Deferral Account commencing with the date the
first payment is credited thereto and ending with the final payment therefrom.
For this purpose, “Interest Rate” shall mean, with respect to any calendar
quarter, the 30-year Treasury Bond Rate then in effect.
An Eligible Director who elects under Section 3.2 to defer issuance of Shares
subject to an Equity Award shall receive a credit to his or her Deferred Stock
Account as of the date of grant of such Equity Award. The amount of the credit
to such Deferred Stock Account shall be all or a portion of the Shares granted
to the Eligible Director pursuant to the Equity Award which the Eligible
Director elected to defer for the applicable calendar year.
Each time any dividend is paid on the Common Stock, a Participant who has a
positive balance in his or her Deferred Stock Account shall receive a credit to
such Account. The amount of the dividend credit shall be the number of Shares
(rounded to the nearest one-hundredth of a Share) determined by multiplying the
dividend amount per Share by the number of Shares credited to the Participant’s
Deferred Stock Account as of the record date for the dividend and dividing the




98

--------------------------------------------------------------------------------




product by the closing price per Share reported on the principal stock exchange
where the Common Stock is listed on the dividend payment date.
3.4    PAYMENT OF DEFERRED FEES; ISSUANCE OF DEFERRED SHARES.
(a)    An Eligible Director’s Deferred Compensation Accounts shall be
distributed (by cash payment or Share issuance, as applicable) to the Eligible
Director (or, in the event of death, to his or her designated beneficiary or
estate) as follows: at the Eligible Director’s election, either (i) in a single
lump sum distribution as soon as practicable following the earlier of (x) the
date on which the Eligible Director ceases to serve as a Director of the Company
(and such cessation constitutes a “separation from service” under Treasury
Regulation sections 1.409A-1(h)(2)(i) and (h)(5)) or (y) the date specified by
the Eligible Director as the distribution date (such earlier date shall be
referred to as the “Distribution Date”), or (ii) in annual installments over a
period, to be specified by the Eligible Director, not to exceed five years
commencing as soon as practicable after the Distribution Date. An Eligible
Director shall elect the time and form of distribution of the Eligible
Director’s Deferred Compensation Accounts at the same time and in the same
manner as his or her related deferral elections under Sections 3.1 or 3.2 of
this Plan. An Eligible Director’s elections under this Section 3.4 shall become
irrevocable at the same time as his or her related deferral elections under
Sections 3.1 or 3.2 of the Plan. With respect to any deferral election timely
made under Section 3.1 or 3.2, if the Eligible Director fails to make a valid
election with respect to the time and form of distribution of a deferred amount,
then such deferred amount shall be distributed in a single lump sum as soon as
practicable following the date the Eligible Director ceases to serve as a
Director. If an Eligible Director’s Deferred Compensation Account is distributed
in installments, then the amount of an installment distribution shall be equal
to the balance of the Cash Deferral Account (including interest credits) or the
number of deferred Shares in the Deferred Stock Accounts, as applicable, as of
the distribution date of the applicable installment, divided by the remaining
number of installment payments (including the applicable installment) to be
made. With respect to any lump sum payment or final installment payment of
Shares from an Eligible Director’s Deferred Stock Accounts, any fraction of a
Share shall be paid in cash.
(b)    Upon the death of an Eligible Director, the Company shall distribute any
remaining account balance or deferred Shares in such Eligible Director’s
Deferred Compensation Account as a single lump sum within 90 days following the
date of death.
(c)    A lump sum distribution and the first distribution in a series of
installment distributions shall be made no later than: (i) the end of the
calendar year in which the Distribution Date occurs, or (ii) if later, the 15th
day of the third month following the Distribution Date. Subsequent installment
distributions shall be paid on the anniversary date of the first distribution.
For purposes of applying Code section 409A, installment distributions shall be
treated as a single payment or distribution.
(d)    An Eligible Director’s continued service as an employee of the Company is
not taken into account in determining whether such Director is entitled to a
distribution under this Plan upon his ceasing to be a Director.




99

--------------------------------------------------------------------------------




(e)    Except as provided in Treasury Regulation section 1.409A-3(j), no
acceleration in the time or schedule of any payment or amount scheduled to be
paid from an Eligible Director’s Deferred Compensation Account is permitted.
3.5    DESIGNATION OF BENEFICIARY. Each Eligible Director may designate in
writing a beneficiary to receive such portion, if any, of the Director’s
Deferred Compensation Accounts as remains unpaid at the Director’s death. In the
absence of a valid beneficiary designation, that portion, if any, of an Account
remaining unpaid at the Director’s death shall be paid to his or her estate.
3.6    NATURE OF PROMISE. The Company shall not be required to segregate or
earmark any funds or Shares in respect of its obligations under Section 3 of the
Plan. Neither an Eligible Director nor any other person shall have any rights to
any assets of the Company by reason of amounts deferred or benefits accrued
under this Plan, other than as a general unsecured creditor of the Company. The
Plan constitutes a mere promise by the Company to make payments in the future
and is unfunded for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and the Code. The Company shall make
available as and when required a sufficient number of shares of Common Stock to
meet the requirements arising under the Plan.
3.7    NO ASSIGNMENT. Rights to benefits under this Section 3 of the Plan may
not be assigned, sold, transferred, encumbered, pledged or otherwise alienated,
attached, garnished, or anticipated, other than in accordance with the
beneficiary designation provisions of Section 3.5 above.
4.
STOCK OPTIONS.

4.1    ELECTION TO RECEIVE OPTIONS. For each calendar year, an Eligible Director
may elect that any portion of his or her Fees that are not deferred under
Section 3 above shall be paid in the form of options to purchase the Company’s
Common Stock (“Options”).
4.2    TIME AND METHOD OF ELECTION, CHANGE OR REVOCATION. An election pursuant
to Section 4.1 or any decision to change or revoke such election shall be made
no later than: (a) December 31 of the calendar year immediately preceding the
calendar year in which the Fees will be earned by the Eligible Director or (b)
with respect to the calendar year in which an individual first becomes an
Eligible Director, the day immediately preceding the date such individual
becomes an Eligible Director. The election shall be made pursuant to an election
form provide by the Company. An election made under this Section 4.2 is
irrevocable after the dates in (a) or (b) above, as applicable.
4.3    OPTION TERMS. Options shall be “non-qualified” stock options made under,
and pursuant to the terms and conditions of the OIP. Options shall be granted as
of the Credit Date and reflect an exercise price and other terms established
according to the provisions of the Omnibus Incentive Plan. The Options shall be
fully vested when granted and the term of such Options shall be ten (10) years
from the date of grant.




100

--------------------------------------------------------------------------------




4.4    DETERMINATION OF OPTION AMOUNT. The number of Options issued to an
Eligible Director under this Section 4 as of any Credit Date shall equal (i) the
dollar amount or portion of his or her Fees which is to be paid in Options on
such Credit Date divided by (ii) thirty-three percent (33%) of the closing price
of a Share as reported on the principal stock exchange where the Common Stock is
listed on the Credit Date, or if there is no trading on such exchange on the
Credit Date, on the immediately preceding trading day.
5.
GENERAL PROVISIONS.

5.1    EFFECTIVE DATE OF THIS PLAN. This Plan is effective July 1, 2013 and the
shareholders of Dollar Tree, Inc. originally approved the Plan on June 20, 2013.
The effective date of the amended and restated Plan is December 31, 2016.
5.2    DURATION OF THIS PLAN. This Plan shall remain in effect, unless earlier
terminated or superseded, until after June 30, 2023.
5.3    AMENDMENT OF THIS PLAN. The Board may suspend or discontinue this Plan or
revise or amend it in any respect, provided, however, that: (i) without approval
of the Company’s shareholders, no revision or amendment shall (x) change the
total number of Shares subject to this Plan (except as provided in Section 5.4),
(y) change the designation of the class of Directors eligible to participate in
the Plan, or (z) materially increase the benefits accruing to participants under
or the cost of this Plan to the Company and (ii) the Plan shall not be
terminated unless such termination is permitted and administered in accordance
with Treasury Regulation section 1 .409A-3(j)(4)(ix). Moreover, in no event may
Plan provisions be amended more than once every 6 months, other than to comport
with changes in the Internal Revenue Code, the Employee Retirement Income
Security Act, or the rules and regulations thereunder.
5.4    CHANGES IN SHARES. To prevent the dilution or enlargement of benefits or
potential benefits intended to be made available under the Plan, in the event of
any corporate transaction or event such as a stock dividend, recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
spin-off, combination or other similar corporate transaction or event affecting
the Shares which have been credited under or may be issued under the Plan (any
such transaction or event, a “Transaction”), then the Board shall, in such
manner as the Board deems equitable: (A) make a proportionate adjustment in 1)
the maximum number and type of securities which may be issued under this Plan,
and 2) the number and type of securities subject to outstanding accounts (any
such adjustment, an “Antidilution Adjustment”); provided, in each case, that the
number of Shares subject to any account denominated in shares shall always be a
whole number; or (B) cause any right to receive Shares outstanding as of the
effective date of the Transaction to be cancelled in consideration of a cash
payment or alternate form of equity settlement (whether from the Company or
another entity that is a participant in the Transaction) or a combination
thereof made to the holder of such cancelled right substantially equivalent in
value to the fair market value of such cancelled right. The determination of
fair market value shall be made by the Board in their sole discretion. Any
adjustments made hereunder shall be binding on all Participants. Notwithstanding
the foregoing, any Antidilution Adjustments to be made to outstanding Options
shall be as provided for in the terms of the appropriate plan. A cancellation of
a stock right or shares




101

--------------------------------------------------------------------------------




in exchange for a cash payment or other settlement is only permitted if such
payment or settlement does not result in an impermissible acceleration of
benefits under Section 409A.
5.5    CHANGE OF CONTROL. Upon a Change of Control (as defined below), any
outstanding balance in an Eligible Director’s Cash Deferral Account shall be
paid in a lump sum and any outstanding balance in an Eligible Director’s
Deferred Stock Account shall be fully distributed in shares of Common Stock if
the Eligible Director ceases to serve as a Director of the Company or a
surviving company after the date of the Change of Control. For purposes of the
Plan, the term Change of Control includes: (i) a change in the ownership of the
Company, (ii) a change in effective control of the Company, or (iii) a change in
the ownership of a substantial portion of the assets of the Company. A change in
the ownership of the Company occurs on the date that any one person, or more
than one person, acting as a group, acquires ownership of stock of the Company
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Company. A change in the effective control of the Company occurs only on (i) the
date any on person or group acquires ownership of stock of the Company
possessing 30% or more of the total voting power of the stock, or (ii) the date
a majority of the members of the Company’s Board is replaced during any 12 month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board before the date of the appointment or
election. A change in the ownership of a substantial portion of the assets of
the Company occurs on the date that any one person or group acquires assets from
the Company that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all the assets of the Company
immediately before such acquisition. This definition of Change in Control shall
be interpreted in a manner that is consistent with Treasury Regulation section
1.409A-3(i)(5).
5.6    LIMITATION OF RIGHTS.
(a)    NO RIGHT TO CONTINUE AS A DIRECTOR. Neither this Plan, nor the granting
of an Option under this Plan, nor any other action taken pursuant to this Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Company will retain a Director for any period of time, or at
any particular rate of compensation.
(b)    NO SHAREHOLDERS’ RIGHTS. Except as specifically provided by the Plan, a
participant in the Plan shall have no rights as a shareholder with respect to
the Deferred Stock Account until the date of the issuance to him or her of a
stock certificate therefore.
5.7    NOTICE. Any written notice to the Company required by any of the
provisions of this Plan shall be addressed to the secretary of the Company and
shall become effective when it is received.
5.8    SHAREHOLDER APPROVAL AND REGISTRATION STATEMENT. This Plan shall be
approved by the Board and submitted to the Company’s shareholders for approval.
Any options granted under this Plan prior to effectiveness of a registration
statement filed with the Securities and Exchange Commission covering the Shares
to be issued hereunder shall not be exercisable until, and are expressly
conditional upon, the effectiveness of a registration statement covering the
Shares.




102

--------------------------------------------------------------------------------




5.9    GOVERNING LAW. This Plan and all determinations made and actions taken
pursuant hereto shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia.
5.10    SEVERABILITY. If any term or provision of this Plan or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, then the remainder of the Plan, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision hereof shall be valid and be enforced to the fullest extent permitted
by applicable law.
5.11    SECTION 409A OF THE CODE.
(a)    It is specifically intended that all elections, consents and
modifications thereto under Section 3 of the Plan will comply with the
requirements of Code section 409A. The Company is authorized to adopt rules or
regulations deemed necessary or appropriate in connection therewith to
anticipate and/or comply the requirements of Code section 409A and to declare
any election, consent or modification thereto void if non-compliant with Code
section 409A. Any benefit, payment or other right provided by the Plan shall be
provided or made in a manner, and at such time, in such form and subject to such
election procedures (if any), as is necessary to avoid a plan failure described
in Code section 409A(a)(1), including without limitation, deferring payment
until the occurrence of a specified payment event described in Code section
409A(a)(2) (including, to the extent applicable, the six-month delay for any
deferred payments due a “specified employee” upon separation from service, as
applied consistent with Treasury Regulations section 1.409A-3(i)(2)).
(b)    It is specifically intended that an election to be paid in Options under
Section 4 of the Plan is not a deferral of compensation subject to Code section
409A, but merely an election as to the medium of payment. The provisions of the
Plan shall be interpreted and operated as necessary to comply with the Plan’s
intent as set forth in this Section 5.11. The Company does not guarantee the tax
treatment of any payment of cash or Shares or any other rights or benefits
provided under this Plan and in all events an Eligible Director shall remain
liable for all federal, state and local income and employment taxes for any such
payments, benefits or other rights.




103